Exhibit 10.18(a)

LYONDELL CHEMICAL COMPANY

AMENDED AND RESTATED 1999 INCENTIVE PLAN

AWARD AGREEMENT

Lyondell Chemical Company (“Company)” has granted the Participant a right to
receive an Award (“Grant”) under the Lyondell Chemical Company Amended and
Restated 1999 Incentive Plan (the “Plan”), effective on the date specified in
the Grant letter (“Grant Date”).

I. GENERAL TERMS

1. Relationship to Plan.

This Award is subject to all Plan terms, conditions, provisions and any
administrative interpretations which the Committee has adopted and which are in
effect, including adjustment as provided in Section 11 of the Plan. Except as
defined in this Award Agreement, capitalized terms have the same meanings
ascribed to them in the Plan.

2. Vesting on Death, Disability or Retirement.

If the Participant has been in continuous Employment since the Grant Date, this
Award shall become fully vested or exercisable, irrespective of the limits on
exercise or vesting, on Employment termination due to death, Disability or
Retirement.

3. Change in Control.

If the Participant has been in continuous Employment since the Grant Date and a
Change in Control occurs prior to the vesting or exercise of an Award under
Section II, any non-vested or non-exercisable Awards under this Award Agreement
shall become fully vested or exercisable on the Change in Control. If the
Participant’s employment is terminated by the Company within a two year period
following a Change in Control for reasons other than cause, Awards shall remain
exercisable for the balance of the exercise period. Performance-Based Awards
shall become payable to the Participant as if the Change in Control date
occurred at the end of the applicable Performance Cycle and as if the Target
Performance level was reached on that date. Any Cash Award under this Section
shall be paid within 60 days after the Change in Control date.

4. Certain Limits.

Unless the Company provides otherwise by a separate written agreement or plan
covering the Participant, if a Participant would be subject to the excise tax
under Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”)
on the amounts payable under this Award Agreement and other amounts or benefits
the Participant receives from a. the Company,

 

Page 1



--------------------------------------------------------------------------------

b. any person whose actions result in a change of ownership covered by Code
Section 280G(b)(2) or c. any person affiliated with the Company or person
required to be included to calculate parachute payments under Code Sections 280G
and 4999, the amounts vested under this Award Agreement shall be reduced
automatically to an amount one dollar less than that which, when combined with
other amounts, would subject the Participant to the excise tax.

5. Legal Compliance.

The Participant will not be entitled to exercise this Award and the Company will
not be obligated to issue any shares of Common Stock or cash under this Award
Agreement, if at the exercise, the share issuance or cash payment would
constitute the Participant’s or the Company’s violation of any provision of any
law or regulation of any governmental authority or any stock exchange or
transaction quotation system. Whether or not the options and shares covered by
the Plan have been registered pursuant to the Securities Act of 1933 (the “Act”)
and prior to issuing any certificates for shares of Common Stock, the Company
may require that the Participant represent in writing and in form and substance
satisfactory to the Company, that he is acquiring shares for his own account for
investment and not with a view to, or for sale in connection with, the
distribution of all or any part of the shares, in violation of the Act or any
other securities laws.

6. Notice.

Notice of an Award exercise must be made in the following manner, using forms
the Company may provide from time to time:

a. by registered or certified United States mail, postage prepaid, to Lyondell
Chemical Company, Attn: Manager of Executive Services, 1221 McKinney Street,
Suite 700, Houston, Texas 77010, and the exercise date shall be the mailing
date; or

b. by hand delivery or otherwise to Lyondell Chemical Company, Attn: Manager of
Executive Services, 1221 McKinney Street, Suite 700, Houston, Texas 77010, and
the exercise date shall be the date when the Company acknowledges receipt of the
notice.

Notwithstanding the foregoing, (1) if the Company’s address is changed before
the exercise date of this Award, notice of exercise shall be made instead under
the previous provisions at the Company’s current address, or (2) if the
Committee delegates the administration of Award exercises to a third party
administrator, notice of exercise shall be made instead according to the
instructions that the third party administrator gives to the Participant for the
exercise.

Any other notices provided for in this Award Agreement or in the Plan shall be
given in writing and shall be deemed effectively delivered or given on receipt
or, in the case of notices delivered by the Company to the Participant, five
days after deposit in the United States mail, postage prepaid, addressed to the
Participant at the address specified in the Company’s records or at another
address the Participant designates by written notice to the Company.

 

Page 2



--------------------------------------------------------------------------------

7. Stock Certificates.

Certificates representing shares of Common Stock attributable to vested or
exercised Awards will bear all legends required by law and necessary or
advisable to effectuate the Plan provisions and this Award Agreement.

8. Tax Withholding

The Company has the right to deduct applicable taxes from any Cash Award
payment, to withhold an appropriate amount of cash to pay taxes required by law
at delivery or when cash vesting occurs under this Plan or to take any other
action that, in the Company’s opinion, may be necessary to satisfy all tax
withholding obligations.

No certificates representing shares of Common Stock shall be delivered to or for
a Participant unless the amount of all federal, state and other governmental
withholding tax requirements imposed on the Company for those shares of Common
Stock has been remitted to the Company or unless provisions to pay withholding
requirements have been made to the Committee’s satisfaction. A Participant may
pay all or any portion of the taxes required to be withheld by the Company or
paid by the Participant related to an Award of shares of Common Stock by
delivering cash, by electing to have the Company withhold shares of Common
Stock, or by delivering previously owned shares of Common Stock, with a Fair
Market Value determined according to the Plan equal to the amount required to be
withheld or paid. The Participant must elect the withholding or payment method
on or before the date that the amount of withholding taxes are determined.

9. Successors and Assigns.

This Award Agreement shall bind and inure to the benefit of and be enforceable
by the Participant, the Company and their respective permitted successors and
assigns (including personal representatives, heirs and legatees), but the
Participant may not assign any rights or obligations under this Award Agreement
except to the extent and in the manner expressly permitted by the Plan or this
Award Agreement.

10. Definitions.

The following definitions apply to this Award Agreement:

a. “Award Opportunity” means the percentage of the Target Performance Award
payable to the Participant based on achieved performance

b. “Beneficiary” means (i) the Participant’s designated beneficiary under the
Company’s group life insurance plan in which the Participant is eligible to
participate, (ii) if there is no group life insurance designation, the
Participant’s surviving spouse, or (iii) if there is no surviving spouse, the
personal representative of the Participant’s estate.

 

Page 3



--------------------------------------------------------------------------------

c. “Change in Control” shall be deemed to have occurred on the date that one or
more of the following occurs:

(i) Individuals who constitute the entire Board on the date of this amendment
(“Incumbent Directors”) then cease to constitute at least a Board majority for
any reason; provided, however, that any individual after the date of this
amendment also shall be considered an Incumbent Director if the individual’s
election or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the then Incumbent Directors, but an
individual shall not be considered an Incumbent Director if the individual’s
initial assumption of office occurs as a result of either an actual or
threatened election contest, as those terms are used in Rule 14a-11 under the
Securities Exchange Act of 1934, as amended, or as a result of other actual or
threatened solicitation of proxies or consents by or on behalf of any Person (as
defined below) other than the Board;

(ii) The consummation of any merger, consolidation, amalgamation,
reorganization, share exchange or recapitalization of the Company (or, if the
Company’s capital stock is affected, any Company subsidiary), or any sale,
lease, exchange or other transfer (in one transaction of a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the Company’s assets (each of the foregoing being an
“Acquisition Transaction”) where:

(1) the Company’s shareholders immediately before that Acquisition Transaction
do not beneficially own, directly or indirectly, immediately after that
Acquisition Transaction shares or other ownership interests representing in the
aggregate fifty percent (50%) or more of (a) the then outstanding common stock
or other equity interests of the corporation or other entity surviving or
resulting from the merger, consolidation, amalgamation, reorganization, share
exchange or recapitalization or acquiring such assets of the Company, as the
case may be, or of its ultimate parent corporation or other entity, if any (the
“Surviving Entity”), and (b) the Combined Voting Power of the Surviving Entity’s
then outstanding Voting Securities, or

(2) the Incumbent Directors who initially approved the Acquisition Transaction
do not constitute a majority of the Board of Directors, or similar managing
group, of the Surviving Entity immediately after that Acquisition Transaction,
or

(3) any Person directly or indirectly becomes the Beneficial Owner of the
Surviving Entity’s securities representing, in the aggregate, more than twenty
percent (20%) of either (A) the Surviving Entity’s then outstanding shares of
common stock (“Common Shares”) or (B) the Combined Voting Power of all the
Surviving Entity’s then outstanding Voting Securities, and that Person’s direct
or indirect Beneficial Ownership of the Combined Voting Power of the outstanding

 

Page 4



--------------------------------------------------------------------------------

Voting Securities of the Surviving Entity immediately after the Acquisition
Transaction is more than five percentage points greater than that Person’s
Beneficial Ownership in the Combined Voting Power of the outstanding Voting
Securities of the Company immediately before the Acquisition Transaction was
initially approved;

(iii) The Company’s stockholders approve any plan or proposal to liquidate or
dissolve the Company; or

(iv) Any Person becomes, directly or indirectly, the Beneficial Owner, of
Company securities representing, in the aggregate, more than twenty percent
(20%) of either (A) the then outstanding Common Shares or (B) the Combined
Voting Power of all of the Company’s then outstanding Voting Securities;
provided, however, that notwithstanding the foregoing, no Change in Control
shall be deemed to occur under this Subsection (iv):

(1) Solely as a result of the Company acquiring securities in an transaction
that reduces the outstanding number of Common Shares or other Voting Securities
and thereby increases (a) the proportion of Common Shares beneficially owned by
any Person to more than twenty percent (20%) of the then outstanding Common
Shares, or (b) the proportionate voting power represented by the Voting
Securities beneficially owned by any Person to more than twenty percent (20%) of
the Combined Voting Power of all then outstanding Voting Securities;

(2) Solely as a result of a Person acquiring securities directly from the
Company, excluding any conversion of a security not acquired directly from the
Company;

provided, further, that a Change in Control shall be deemed to occur if any
Person referred to in paragraph (1) or (2) of this Subsection (iv) thereafter
becomes the Beneficial Owner of additional shares or other ownership interests
representing one percent (1%) or more of the Company’s outstanding Common Shares
or one percent (1%) or more of the Combined Voting Power (other than as a result
of (x) a stock split, stock dividend or similar transaction or (y) an event
described in paragraph (1) or (2) of this Subsection (iv)).

(v) For purposes of this Change in Control definition, the following capitalized
terms have the following meanings:

(1) “Affiliate” means, as to a specified person, another person that directly or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the specified person, within the meaning of terms
used in Rule 405 under the Securities Act of 1933, as amended, or any successor
rule.

(2) “Beneficial Owner” has the meaning set forth in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, as amended.

 

Page 5



--------------------------------------------------------------------------------

(3) “Combined Voting Power” means the aggregate votes entitled to be cast
generally by holders of then outstanding Voting Securities of a corporation or
other entity to elect the Board of Directors, or similar managing group, of that
corporation or entity.

(4) “Person” means any individual, entity (including, without limit, any
corporation, partnership, trust, joint venture, association or governmental
body) or group (as defined in Sections 14(d)(3) or 15(d)(2) of the Exchange Act
and the rules and regulations thereunder); provided, however, that Person
excludes the Company, any of its subsidiaries or affiliates or LYONDELL-CITGO
Refining LP (“LCR”), any employee benefit plan of the Company or LCR or any of
their subsidiaries or any entity organized, appointed or established for or
under the terms of any employee benefit plan by the Company, LCR, or their
subsidiaries.

(5) “Voting Securities” means all securities of a corporation or other entity
with the right, under ordinary circumstances, to vote to elect the Board of
Directors or similar managing group of that corporation or other entity.

d. “Disability” means a permanent and total disability defined in the Company’s
applicable long-term disability plan or policy.

e. “Employment” means employment as an Employee with the Company or any
Subsidiary. Neither the Participant’s transfer from Company employment to
employment by any Subsidiary, the Participant’s transfer from employment by any
Subsidiary to Company employment, nor the Participant’s transfer between
Subsidiaries shall be deemed to be a Participant’s employment termination.
Moreover, a Participant’s employment shall not be deemed to terminate because
the Participant is absent from active employment due to temporary illness,
during authorized vacation, during temporary leaves of absence granted by the
Company or a Subsidiary for professional advancement, education, health or
government service, during military leave for any period if the Participant
returns to active employment within 90 days after military leave terminates, or
during any period required to be treated as a leave of absence by any valid law
or agreement.

f. “Maximum Performance” means a Ranking considered to be outstanding
performance.

g. “Payment Date” means the date when an Award is paid or delivered to the
Participant.

h. “Peer Group” means the companies that were members of the S&P 500 Chemicals
Index or the S&P Mid-Cap 400 Chemicals Index at the beginning of the applicable
Performance Cycle and that are still publicly traded as of the last day of the
applicable Performance Cycle, or other group of companies the Committee selects
in its discretion.

 

Page 6



--------------------------------------------------------------------------------

i. “Performance Cycle” means the period beginning on January 1 of the year in
which the Grant Date occurs and ending on December 31 in the third calendar year
(including the year of the Grant) after the Grant Date.

j. “Ranking” means the relative performance of the Company compared to its Peer
Group, based on Total Shareholder Return, and expressed as a percentile ranking.

k. “Retirement” means an Employment termination voluntarily initiated by the
Participant on or after the earliest of i. age 65, ii. age 55 with 10 years of
participation service credited under the Company’s qualified defined benefit
pension plan in which the Participant is eligible to participate or iii. outside
the United States, whenever retirement is permitted under applicable law (as the
Committee determines in its sole judgment), if the Participant is eligible to
receive a retirement benefit.

l. “Target Performance” means the expected Ranking for the applicable
Performance Cycle.

m. “Target Performance Award” means the number of units, options, shares or SARs
granted to the Participant on the Grant Date which the Participant may earn
during the applicable Performance Cycle if the Company achieves Target
Performance.

n. “Threshold Performance” means a Ranking considered to be the minimum
acceptable performance to pay a Performance-Based Award.

o. “Total Shareholder Return” means the change in the market price of the
Company’s Common Stock plus dividend yield, measured over the course of the
applicable Performance Cycle.

p. “Vesting Date” means the date specified for vesting of all or a portion of an
Award, as set forth in the Grant Letter; provided, however, that no Award shall
fully vest before the earlier of (i) an event described in Part I, Sections 2 or
3, or (ii) the third anniversary of the Grant Date.

11. Governing Law.

This Award Agreement shall be governed by, construed and enforced according to
the laws of the State of Texas.

II. CONDITIONS APPLICABLE TO SPECIFIC AWARDS.

1. Restricted Stock Awards.

a. The restricted period (“Restricted Period”) for a Restricted Stock Award
shall lapse and the Award shall vest in one-third increments, with one-third of
the Award vesting on each anniversary of the Vesting Date, until the Award is
fully vested on the

 

Page 7



--------------------------------------------------------------------------------

third anniversary of the Vesting Date. The Participant must be in continuous
Employment from the Grant Date through each Vesting Date to vest the applicable
portion of the Award.

b. Each Award shall be subject to the restrictions in this Section and a
substantial risk of forfeiture during the Restricted Period. A Participant shall
not be entitled to any Award payment until the Restricted Period for the
applicable portion of the Award lapses and the Award vests. Non-vested Awards or
non-vested portions of Awards and any unpaid associated Cash Award shall be
forfeited on the date the Participant’s Employment terminates for any reason
other than death, Disability, Retirement.

c. No rights related to an Award may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period. However,
subject to the restrictions in this Award Agreement and the Plan, a Participant
awarded Restricted Stock is entitled to all ownership rights, including voting
rights and the right to receive any cash dividends that may be paid on
non-vested shares of Restricted Stock.

d. When a portion of the Award vests, a Participant will receive a stock
certificate covering a number of shares of Common Stock of the Company equal to
the number of shares of Restricted Stock which vest. A Participant shall also
become entitled to receive, as promptly as possible, a Cash Award equal to the
Fair Market Value of a share of Common Stock of the Company on the vesting date,
multiplied by the number of shares of Restricted Stock which vest.

2. Non-Qualified Stock Option Awards.

a. A Stock Option Award is intended to be a nonqualified stock option within the
meaning of Code Section 83.

b. Except as provided in Part I, Section 3, one-third of a Stock Option Award
(“Option”) shall become exercisable on each anniversary of the Vesting Date,
until the Option is fully exercisable on the third anniversary of the Vesting
Date. The Participant must be in continuous Employment from the Grant Date
through each anniversary date of the applicable portion of the Award to become
exercisable.

c. Except as provided in Part I, Section 3, this Award shall terminate and be of
no force and effect for any Option not previously exercised by the Participant
on the first to occur of:

i. the close of business on the tenth anniversary of the Grant Date;

ii. (1) for the portion of the Award exercisable on Employment termination (or
which becomes exercisable on Employment termination due to death, Disability or
Retirement), the expiration of (a) 90 days following the Participant’s
Employment termination by the Company or a Subsidiary for reasons other than for
cause (as determined by the

 

Page 8



--------------------------------------------------------------------------------

       Committee), death, Disability or Retirement, or (b) five (5) years
following the Participant’s Employment termination by death, Disability or
Retirement; and

(2) for the portion of the Award not exercisable on Employment termination, the
date the Participant’s Employment terminates;

iii. the date the Participant’s Employment terminates for any reason other than
those described in ii.(1).

d. The Participant shall have no shareholder rights for shares of Common Stock
subject to an Option unless and until the Option has been exercised and shares
of Common Stock have been transferred to the Participant.

e. Subject to the limits of this Award Agreement and the Plan, this Award may be
exercised by notice provided to the Company under Part I, Section 6. Notice
shall (i) state the number of shares under the Option which are being exercised
and (ii) be accompanied by a check, cash or money order payable to Lyondell
Chemical Company in the full amount of the purchase price for any shares of
Common Stock being acquired or, at the Participant’s option, accompanied by
Common Stock owned by the Participant for at least six months equal in value to
the full amount of the purchase price (or any combination of cash, check, money
order or Common Stock). Common Stock shall be valued at its Fair Market Value on
the exercise date to determine the amount, if any, of the purchase price
satisfied by payment in Common Stock. Any Common Stock delivered to satisfy all
or a portion of the purchase price shall be appropriately endorsed for transfer
and assignment to the Company.

On Notice of Award Exercise under Part I, Section 6, the Company shall provide
the Participant with Shares of Common Stock equal to the number of Options
exercised. Notwithstanding anything to the contrary, the Company, acting through
the Committee, reserves the right to deliver a Cash Award in lieu of shares on
an Option exercise equal to the number of Options exercised multiplied by the
excess of the Fair Market Value of a share of Common Stock on the exercise date
over the price per share at the Grant.

If any law or regulation requires the Company to take any action regarding the
shares specified in the notice, or cash paid on exercise, the delivery time
shall be postponed for the period of time necessary to take action.

3. Stock Appreciation Right Awards.

a. A Stock Appreciation Right Award (“SAR”) is the right to receive a Cash Award
based on the number of SARs granted, with the value of the SAR equal to the
appreciation in value of a share of Common Stock, over the price per share set
forth in the Grant.

 

Page 9



--------------------------------------------------------------------------------

b. Except as provided in Part I, Section 3, one third of an SAR shall become
exercisable on each anniversary of the Vesting Date, until the SAR becomes fully
exercisable on the third anniversary of the Vesting Date. The Participant must
be in continuous Employment from the Grant Date through each anniversary date
for the applicable portion of the Award to become exercisable.

c. Except as provided in Part I, Section 3, this Award shall terminate and be of
no force and effect for any SAR not previously exercised by the Participant on
the first to occur of:

i. the close of business on the tenth anniversary of the Grant Date;

ii. (1) for the portion of the Award exercisable on Employment termination (or
which becomes exercisable on Employment termination due to death, Disability or
Retirement), the expiration of (a) 90 days following the Participant’s
Employment termination by the Company or a Subsidiary for reasons other than for
cause (as determined by the Committee), death, Disability or Retirement, or
(b) five years following the Participant’s Employment termination by death,
Disability or Retirement; and

(2) for the portion of the Award not exercisable on Employment termination, the
date the Participant’s Employment terminates;

iii. the date the Participant’s Employment terminates for any reason other than
those described in ii.(1).

d. The Participant shall have no rights as a shareholder in the Company or any
right to receive Common Stock or any other form of equity interest in the
Company as a result of this Award.

e. Subject to the limits of this Award Agreement and the Plan, this Award may be
exercised by notice provided to the Company under Part I, Section 6. Notice
shall state the number of SARs which are being exercised.

On Notice of Award exercise under Part I, Section 6, the Company shall pay the
Participant a Cash Award equal to the number of SARs exercised multiplied by the
excess of the Fair Market Value of a share of Common Stock on the exercise date
over the initial value of the SAR at the Grant, unless the Committee determines
that the Award will be satisfied by shares of Common Stock equal to this amount.

If any law or regulation requires the Company to take any action regarding the
shares specified in the notice, or cash paid on exercise, the delivery time
shall be postponed for the period of time necessary to take action.

 

Page 10



--------------------------------------------------------------------------------

4. Performance Units.

a. A Participant shall be entitled to an Award only if and when the Committee
determines that previously established goals for the Award have been met.

b. The Award shall be forfeited if the Participant is not employed or has
terminated Employment before the Payment Date for any reason other than death,
Disability or Retirement.

i. If the Participant’s Employment ends due to death, Disability or Retirement
before the Performance Cycle ends, the Participant, or the Participant’s
Beneficiary, the Participant’s Award will be pro-rated based on the number of
days the Participant was an employee during the Performance Cycle.

ii. If the Participant’s Employment ends due to death, Disability or Retirement
after the end of the Performance Cycle but before the Payment Date, the
Participant or his Beneficiary will be eligible for the full amount of the Award
for that Performance Cycle.

Payment shall be made at the time and in the same form that Awards under this
Section normally are paid or delivered to other Plan Participants.

c. The achievement of the following levels of performance shall be used to
calculate the Award payable for a Performance Cycle:

i. Maximum Performance means a Ranking of at least 80th percentile.

ii. Target Performance means a Ranking of 50th percentile.

iii. Threshold Performance means a Ranking of 30th percentile.

The following chart shows the Award Opportunity for the level of performance
achieved in the Performance Cycle:

 

Performance Level

   % of Award Earned  

Maximum Performance

   200 %

Target Performance

   100 %

Threshold Performance

   20 %

Below Threshold Performance

   0 %

The Award Opportunity for a Ranking between Threshold Performance and Target
Performance, or between Target Performance and Maximum Performance, shall

 

Page 11



--------------------------------------------------------------------------------

be interpolated between the values listed in the chart above. However, the
amount potentially payable to the Participant shall never exceed the percentage
of a Participant’s Target Performance Award earned for Maximum Performance.

d. An Award will equal the product of (i) the number of Performance Units earned
according to the performance level achieved in the Performance Cycle and
(ii) the average Fair Market Value of a share of Common Stock on the last ten
(10) trading days of the applicable Performance Cycle. Subject to the provisions
of this Section, the Award will be paid as a Cash Award, unless the Committee
specifically determines to pay the Award in shares of Common Stock, or in any
combination of a Cash Award and shares of Common Stock. Payment will be made as
soon as practicable after the close of the applicable Performance Cycle,
following the Committee’s written determination of the attained performance
level.

 

Page 12